Citation Nr: 0000595	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-18 057A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a December 1988 decision of the Board of Veterans' 
Appeals (Board) denying service connection for tinnitus 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel





FINDING OF FACT

On December 30, 1999, prior to active consideration of the 
CUE motion, the Board received notification from the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, that the veteran had died on 
October [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active military service from July 1975 to 
July 1977.

In a December 1988 decision, the Board denied service 
connection for tinnitus.  In August 1999, the Board received 
a written statement from the veteran's representative, to the 
effect that the December 1988 decision was based on clear and 
unmistakable error.  The Board notified the veteran's 
representative in a letter issued in October 1999 that, in 
pertinent part, new VA regulations had authorized the Board 
to revise prior Board decisions on the grounds of CUE.  The 
Board enclosed a copy of the new regulations so that the 
veteran and his representative could formulate the best 
possible arguments.  The Board notified the veteran's 
representative that he and the veteran had 60 days in which 
to respond before the Board would adjudicate the CUE motion. 

Unfortunately, on December 30, 1999, the Board received 
written confirmation that the veteran had died on October [redacted], 
1999.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Veteran. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Veteran. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).

ORDER

The appeal is dismissed.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

 


